Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 03/08/2022.
Claims 1, 3-17, and 19-20 are pending in the application.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The 35 USC 101 rejection is withdrawn. Applicant’s arguments with respect to the 35 USC 103 rejections have been considered and are persuasive; however, a new ground of rejection is entered as teaching the instant limitations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-5, 7-12, 17, and 19-20 are rejected under 35 U.S.S. 103 as being unpatentable over Scuka (PG/PUB 20150130622) in view over Butler et al. (PG/PUB 20140034284) and in further view over Bickel (PG/PUB 20200410839)

1.   Scuka et al. teaches a controller for a heating, ventilation, and/or air conditioning (HVAC) system (ABSTRACT), wherein the controller is configured to:
detect an input voltage received as a power supply by the HVAC system (Figure 1, 0003: FIG. 1 is a block diagram of an example HVAC system in which an example protection device may operate to stop the operation of the HVAC system by interrupting control signals produced by a thermostat.)
determine the input voltage exceeds a threshold value (Figure 6-620, 0017, 0020, 0030, 0041, 0046, 0048, *0029: SCU 316 comprises circuitry that generates a volt age signal representative of the Voltage Supply 112. Controller 314 may monitor the signal generated by SCU 316 and compare the signal to one or more thresholds. The thresholds may correspond to the input Voltage Supply range. In response to detecting that the signal is outside the input Voltage Supply range, the controller 314 may cause switch 312 to open. As previously explained, opening Switch 312 causes the motor 304 to turn off. The controller 314 may communicate the status of the switch 312 by illuminating LED 324, in an embodiment.)
identify a voltage variation event based on determining that the input voltage exceeds the threshold value (Figure 6-620, 0017, 0020, 0030, 0041, 0046, 0048: In other scenarios, the abnormal conditions may be caused by variations in the characteristics of the Voltage Supply 112. Variations in the voltage supply 112 may be caused by extraneous factors like an increased demand placed on the electricity grid of the electric utility or power companies. Most devices are specified to operate with a nominal input Voltage Supply i.e. Voltage Supply-ta percentage tolerance (input voltage supply range), for example, 120V+5%. A voltage Supply that is above or below the input Voltage Supply range constitutes an abnormal condition. The condition where the Voltage Supply exceeds the input Voltage Supply range may be referred to as an over Voltage condition. The condition where the voltage supply 112 is below the input Voltage Supply range may be referred to as an under Voltage condition. An under Voltage condition may be referred to as a brownout condition. For a voltage supply 112 of 120VAC, the brownout level is approximately 95 VAC and for a voltage supply of 240 VAC, the brownout level is approximately 188VAC. 0018.
   Scuka et al. does not expressly teach operate a vapor compression system of the HVAC system in a de-rated mode to condition an air flow in response to identifying the voltage variation event.  
      However, Butler teaches operate the HVAC system with compressor in a de-rated mode to condition an air flow in response to identifying the voltage variation event (0026:  In situation where the thermostat 30 is calling for full capacity “Y2” second stage cooling and the line voltage 66, 68 to the compressor motor 42 is sensed to be significantly below rated operating voltage of the compressor motor 42, the outdoor controller 24 may discontinue compressor operation at full capacity, and switch the relay 94 for actuating the mid-capacity solenoid 92 to operate the compressor 42 at the mid-capacity level. The outdoor unit controller 24 may then communicate a high capacity compressor lockout fault via the network 48 to the indoor unit controller 28, which would responsively request the blower motor controller 38 to operate the blower motor 36 at the reduced speed corresponding to “Y1” first stage operation, regardless of whether the thermostat 30 is calling for “Y2” second stage cooling. If the thermostat 30 is connected to the communication network 48, the thermostat 30 may respond to the high capacity compressor lock-out fault by only calling for low capacity “Y2” second stage cooling, and by notifying the occupant or an outside location 50 of the low line voltage and high capacity compressor lock-out fault)
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Scuka and Butler would achieve an expected and predictable result comprising operate the compressor of the HVAC system in a de-rated mode to condition an air flow in response to identifying the voltage variation event.  The combination of prior art is in the same field of endeavor and reasonably pertinent to providing mitigating responses to voltage variations.  Moreover, the application of Butler to Scuka would yield an improved invention via providing an interactive control system for controlling a plurality of controllers to achieve varying capacities, as described by Butler, 0004-0005.
Not expressly taught are the following limitations as described below.  Bickel teaches the limitations as described below 
  monitor a duration of time during which the input voltage exceeds the threshold value (0011, 0021-23, 0068, 0322, see magnitude of measured parameter exceeding a threshold for a duration)
duration of time exceeds a threshold time period (0011, 0021-23, 0068, 0322, see magnitude of measured parameter exceeding a threshold for a duration)
Accordingly, one of ordinary skill in the art applying the teachings of Bickel, namely determining an abnormal condition based upon comparing a parameter to a threshold for a duration, to the teachings of Scuka et al., namely measuring voltage for a purpose of determining an abnormal operation of a HVAC system, would have realized an improved invention via accounting for transient conditions.  Bickel is directed to determining voltage event alarms and would have commended itself to identifying the voltage variations of Scuka, see Bickel et al. 0006.

4.    Scuka et al. teaches the controller of claim 3, wherein the threshold value is a first threshold value (Figure 5-516), and the controller is configured to:
determine that the input voltage exceeds a second threshold value (Figure 5-514), wherein the second threshold value is less than the first threshold value (Figure 5, 0042)
determine a trend of the input voltage while the input voltage exceeds the second threshold value (Figure 5, 0042: see monitoring increasing voltage level as it approaches and exceeds the first threshold)
5.    Scuka et al. teaches the controller of claim 4, wherein the controller is configured to identify the voltage variation event in response to determining the trend is not toward the second threshold value for a trend time duration (Figure 5, 0042: see increasing voltage value over a measured time duration depicted as the time axis and from which to compare the voltage values to pre-stored thresholds, Figure 4-436, 438)

7.   Scuka et al., as modified, supra claim 1, teaches the controller of claim 1, wherein the threshold value is a first threshold value that is greater than a second threshold value, and the controller is configured to identify the voltage variation event based on determining that the input voltage is less than the second threshold value (0017, 0034, 0041, Figure 4: see undervoltage determination based on comparing the voltage to the second threshold: “The condition where the Voltage Supply exceeds the input Voltage Supply range may be referred to as an over Voltage condition. The condition where the voltage supply 112 is below the input Voltage Supply range may be referred to as an under Voltage condition. An under Voltage condition may be referred to as a brownout condition. For a voltage supply 112 of 120VAC, the brownout level is approximately 95 VAC and for a voltage supply of 240 VAC, see also Figure 5)
Scuka, as modified by Bickel. teaches monitoring an additional duration of time and identify the voltage variation event based on determining that the additional duration of time exceeds an additional threshold time period (see first and second thresholds of Bickel, ABSTRACT, Figure 2, see also comparing measured valued to first and second thresholds for additional time durations, claim 1, claim 24, 0006, 0012, 0023-25, see associated durations for one or more alarm thresholds, see also 0032, 0036-39, 0042, 0045, 0047-48)

8.    Scuka et al. teaches the controller of claim 1, wherein the controller is configured to present a notification indicative of the voltage variation event in response to identifying the voltage variation event (0028, 0033, Table 1: LED 324, LED 326)
9.    Scuka et al. teaches the controller of claim 8, wherein the controller is configured to present the notification on a display of the HVAC system (0028, 0033, Table 1)
10.    The combination of prior art teaches a non-transitory, computer-readable medium comprising computer-executable instructions that, when executed by processing circuitry, are configured to cause the processing circuitry to:
detect an input voltage received by a heating, ventilation, and/or air conditioning (HVAC) system (supra claim 1)
compare the input voltage to a range of voltage values (supra claim 1)
determine the input voltage is outside of the range of voltage values (supra claim 1) 
monitor a duration of time during which the input voltage exceeds the threshold value; supra claim 1

identify a voltage variation event based on determining that the duration of time exceeds a threshold time period(supra claim 1)
operate a vapor compression system of the HVAC system in a de-rated operating mode to condition an air flow in response to identifying the voltage variation event (supra claim 1)
Claim 10 is rejected under the same combination of prior art and rationale as set forth in claim 1.
11.     Scuka et al., as modified teaches the non-transitory, computer-readable medium of claim 10, wherein the range of voltage values comprises an upper threshold voltage value and a lower threshold voltage value (Figure 5-514, 516, 0042) and the instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to montor the duration of time during which the input voltage remains is greater than the upper threshold voltage value or is less than the lower threshold voltage value (0042-43, Figure 5, Figure 6-620 supra claim 1 analysis for determining a duration associated with threshold levels)
  
12.    Scuka et al. teaches the non-transitory, computer-readable medium of claim 11, wherein the upper threshold voltage value and the lower threshold voltage value each deviates from an expected input voltage value by a difference value (Figure 6-640, 0034:  FIG. 4 is a detailed functional block diagram of an example protection device 400. The protection device 400 may correspond to the protection device 302, in an embodiment. In describing protection device 400, reference is made to timing diagrams 500 and 502 illustrated in FIG. 5. Time is represented on the horizontal axis of timing diagrams 500 and 502. AC sinusoidal voltage signal 506 may correspond to voltage supply 112 of FIG. 1. Under normal conditions, AC sinusoidal voltage signal 506 has an amplitude 510 (e.g. expected input voltage value relative to upper and lower voltage values). Under abnormal conditions, such as brownout conditions, AC sinusoidal voltage signal 506 has an amplitude 512 that is less than the amplitude 510.




17.   The combination of prior art teaches a heating, ventilation, and/or air conditioning (HVAC) system, comprising:
a compressor (0011, 108-2)
a controller communicatively coupled to the compressor and comprising a tangible, non-transitory, computer-readable medium with computer-executable instructions that, when executed by a processing circuitry, are configured to cause the processing circuitry to:
determine an input voltage value of an input voltage received as a power supply by the HVAC system ,supra claim 1
monitor a duration of time during which the input voltage is outside a range of voltage values, supra claim 1
identify a voltage variation event based on determining that the duration of time exceeds a threshold time period input voltage value is outside of a range of voltage values, supra claim 1
operate the HVAC system in a de-rated  operating mode to enable conditioning of an air flow in response to identifying the voltage variation event (supra claim 1)
Claim 17 is rejected under the same combination of prior art and rationale as set forth in claim 1.

19.    Scuka et al. teaches the HVAC system of claim 18, wherein the instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to operate the compressor at a de-rated nominal capacity, to operate the compressor at a predetermined stage, to suspend operation of the HVAC system and restart the operation of the HVAC system after an anti-short cycle delay period (0017, 0045, 0050-51, Table 1, Figure 4, Figure 5: as interpreted, “anti-short cycle delay period” corresponds to a voltage cycle disturbance over a time period,  or any combination thereof, upon initialization of the de-rated operating mode.
20.    Scuka et al. teaches the HVAC system of claim 17, wherein the HVAC system is configured to electrically couple to a power source, and the HVAC system is configured to receive the input voltage from the power source (Figure 1-112)

Claim 3 is rejected under 35 U.S.S. 103 as being unpatentable over Scuka (PG/PUB 20150130622) in view over Butler et al. (PG/PUB 20140034284) in view over Bickel (PG/PUB 20200410839) in view over Brockman (USPN 9702939)
3.    Scuka et al. teaches the controller of claim 1, wherein the controller is configured to determine that the input voltage exceeds the threshold value by confirming that the input voltage exceeds the threshold value for a threshold time period (0044: “The processor 422 may continue to monitor the voltage supply 112 by causing the ADC 430 to convert the voltage signal 508 that is available at voltage divider junction 420 to a digital number. The processor 422 may compare the digital number with digital number 436-2. In response to detecting that the digital number exceeds the digital number 436-2, the processor 422 may stop generating the digital signal on I/O line 432-1. This may cause the switch 450 to close. As a result the control signal generated by the control unit on the control lines 452 may be applied to the contactor 314.   As interpreted, a threshold time duration corresponds to the time in which a number is accumulated, as per Figures 4-5, 0034)
   Scuka et al. does not teach the following limitations as described below; however, Btockman teaches the limitations as described below:
     initiate a timer upon determining the input voltage exceeds the threshold value; monitor the duration of time based on the timer; and reset the timer in response to determining that the input voltage is below the threshold value  (Brockman, Col 3 lines 18-25, see also Col 5 lines 25-35, see also timer limitations, Col 6 lines 20-30, Figure 5-54, see also Scuka, as modified, for determining a voltage exceeds a threshold for a duration time period)
   One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Brockman, namely initiating and resetting a timer based upon a parameter value exceeding or below a threshold limit to the teachings of Scuka, as modified, namely determining a voltage event based upon comparing the voltage to a threshold over a duration, would achieve an expected and predictable result with an improved invention via timing specific durations of voltage events, as described by Btockan, Figure 5 (e.g. see determining abnormal conditions based upon timing as reasonably pertinent to the problem of determining abnormal power conditions).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Scuka et al. (PG/PUB 2015/0130622) in view over Butler et al. (PG/PUB 20140034284) in view over Bickel (PG/PUB 20200410839)and in further view over Luciani et al. (PG/PUB 20140268458).
6.    Scuka et al. not teach the comparing limitations as described.  Luciani teaches the comparing limitations as described below.  
The controller of claim 5, wherein the controller is configured to determine the trend of the input voltage by comparing the input voltage with a previously received input voltage (see Luciani, 0040, 0052-53, 0073, as teaching comparing the input voltage with a previously received input value for determining a trend and see Scuka, Figures 4-5, as teaching continuously determining whether an input voltage exceeds a threshold.  Luciani, 0040: “The PPD 110 also measures and averages voltages supplied to the load to identify various predetermined events (e.g., voltage sag, momentary power outage, power disruption, undervoltage, overvoltage, etc.) and analyzes the relationship between the supply voltage and the stored average current draw of the current to determine the source of the occasion or power disturbance. Accordingly, the PPD 110 stores a plurality of voltage samples as an average input line voltage measurement VAVE to determine the input line voltage trends. Further, the PPD 110 detects various power disturbances that are typically identified as an average input line voltage measurement VAVE magnitude, which has remained at a certain magnitude for a predetermined amount of time (as will be described further herein))
It would have been obvious before the effective filing date of the invention to determine trends in the input voltage based on comparing the input voltage with previously received input voltages, as per Luciani, to the monitored input voltages, as per Scuka, for determining whether a trend in input voltage is deemed normal and/or abnormal.  Scuka teaches a means for determining abnormal voltages.  Luciani et al. teaches a means for identifying abnormal voltage trends.  One of ordinary skill in the art would realize an improved invention by applying the teachings of Luciani to those of Scuka for taking pre-emptive action based on voltage trends (Luciani, 0002, 0009, 0014:  Therefore, the applicant believes there is a long-felt but unresolved need for a system or method that monitors various input line voltages and effectuates various remediation techniques more flexibly. Moreover, it is believed there is a need for a system or method to effectively recognize potential causes for nuisance trips and adjust detection parameters to enable efficient remediation measures. Further, it is believed there is a need for a system and method that can appropriately modulate inserted impedance values of power-disturbance remediation circuits.”)
Claim 14 rejected under 35 U.S.S. 103 as being unpatentable over Scuka (PG/PUB 20150130622) in view over Butler et al. (PG/PUB 20140034284) in further view over Bickel (PG/PUB 20200410839) in view over Gass (PG/PUB 20100128404)
14.    Scuka et al. teaches the non-transitory, computer-readable medium of claim 10, wherein the instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to:
determine 0041-42, *0048-49 0050-51: *At block 620, processor 422 may cause the ADC 430 to repeatedly convert, at regular intervals, the voltage signal generated at Voltage divider junction 420. The processor 422 may average a series of digital numbers received from ADC 430 and compare the average to the brownout threshold 436-1 and the over voltage threshold 436-3, in an embodiment. At block 620, processor 422 may also monitor the monitor leads of MOVs 320 and 322 to determine the operational status of the MOVs 320 and 322. The processor 422 may appropriately illuminate the LEDs to indicate the operational status of the MOVs in accordance with a predetermined scheme. For example, with reference to table 1, processor 422 may turn of LED 324 in response to detecting that one or both of the MOVs 320 and 322 have failed.)
operate the vapor compression system of the HVAC system in a lockout mode in response to determining the quantity of instances exceeds a threshold quantity of identified voltage variations (0003 FIG. 1 is a block diagram of an example HVAC system in which an example protection device may operate to stop the operation of the HVAC system by interrupting control signals produced by a thermostat,” see also 0049: In response to determining that the average is below the brownout threshold 436-1, in an embodiment, at block 630, processor 422 may generate a signal on I/O line 432-1. For example, with reference to FIG. 5)
Scuka does not expressly teach the quantity of instances; however, Gass teaches a quantity of instances as described below:
   See determining an abnormal condition in response to a quantity of voltage values exceeding a threshold (Gass, ABSTRACT, 0006-0007)
   One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Gass, namely determining an abnormal condition based upon counting a number of threshold violations, to the teachings of Scuka, namely determining when a voltage exceeds a threshold, would achieve an expected and predictable result via combining said elements using known methods with a benefit of  accounting for differing voltage range conditions, as described by Gass,ABSTRACT, 0004

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Scuka et al. (PG/PUB 2015/0130622) in view over Butler et al. (PG/PUB 20140034284) in view over Bickel (PG/PUB 20200410839) and in further view over FUJITA (PG/PUB 20180314238)
15.    The cited combination of prior art does not teach the de-rated operating mode in response to the quantity of instances not exceeding the threshold quantity.   FUJITA teaches the de-rated mode in response to determining a quantity of instances does not exceed a threshold as described below.
 The non-transitory, computer-readable medium of claim 14, wherein the instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to operate the HVAC system in a de-rated operating mode in response to determining the quantity of instances does not exceed the threshold quantity (see FUJITA as teaching selecting a de-rated mode of operation, i.e., shutdown sequence, in response to determining an average quantity, i.e., trending averages, approaches but does not exceed a threshold, see “control mode” corresponding to a “notification level,” where the “notification level” corresponds to determining whether an average approaches but does not exceed a threshold, and see Scuka as determining an average number of voltages in comparison to a threshold, supra claim 14.   FUJUITA, 0020, 0096, 0130 (e.g. control modes corresponding to de-rated modes), see also determining an average approaches but does not exceed a threshold, 0045, 0058-61: see calculating trends based on averaging)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to control the device to enter a de-rated mode responsive to determining an average value is greater but less than a threshold quantity, as per FUJITA, based upon comparing an average voltage value to a threshold for the HVAC, as per Scuka.  One of ordinary skill in the art would achieve an expected and predictable result of using an upward or downward trend of average values that approach but do not exceed a threshold quantity as a means for providing alternative, protective modes of operation (e.g. shutdown sequence, reduced control variable, etc.) for HVAC control.  Since trends in an average voltage value provide an indication of the degree of severity of voltage changes and from which other protective actions are employed, an improved invention is realized by implementing proportional control measures corresponding to the identified degree of voltage changes. FUJITA teaches the benefit of controlling in proportion to the trends and would have provided an optimal response to the voltage trends of Scuka (FUKITA, 0004)
16.    The combination of Scuka, FUJITA, and Bickel teaches the non-transitory, computer-readable medium of claim 15, wherein the instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to:
monitor subsequent input voltages received during operation in the derated operating mode (Scuka, 0045, 0050: see monitoring voltages after “interrupt” to determine normal voltages)
determine whether the subsequent input voltages have been within the range of voltage values for a threshold time period (FUJITA, 0055: see average value of trend over a time duration as part of determining a normal trend, Figure 6 : “None”)
monitor an additional duration of time during which the subsequent input voltage remains with the range of voltage values (Bickel, supra claim 10, claim 1 analysis for determining durations of voltage value indicative of normal or abnormal operation)
transition the vapor compression system  HVAC system from the de-rated operating mode to a normal operating mode in response to determining that the additional duration of time exceeds an additional threshold time period d (FUJITA: see “NONE” as indicating a normal range of operation, and see Scuka as transitioning back to normal operation upon determining normal voltages within specified ranges, Figures 4-5, see also Bickel as determining additional time durations associated with voltage events)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Identifying abnormal conditions based on voltage variations
   20170054287  20140268458 20120323396 20160204614 20070170171 20160290668
    20140214214 6341493 20190264935 20130107401 20180275199 20140268458     20200224551  20130328522   20130328522

   
Trend Identification for Process Control and Remedial Action
    20180314243 20180307403 20180121390 20150371418 20140365179 20100175015


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/            Patent Examiner, Art Unit 2117